UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-155428 REDWOOD MORTGAGE INVESTORS IX, LLC (Exact name of registrant as specified in its charter) Delaware 26-3541068 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1825 S. Grant Street, Suite 250, San Mateo, CA 94402-2678 (Address of principal executive offices) (Zip Code) (650) 365-5341 (Registrant's telephone number, including area code) 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES[] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES[] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] YES[X] NO 2 Part I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS REDWOOD MORTGAGE INVESTORS IX, LLC Balance Sheets March 31, 2014 (unaudited) and December 31, 2013 (audited) ASSETS March 31, December 31, Cash and cash equivalents $ $ Loans, secured by deeds of trust Principal Advances Accrued interest Total loans Receivable from affiliate — Prepaid expenses — Loan administration fees, net Total assets $ $ LIABILITIES, INVESTORS IN APPLICANT STATUS, AND MEMBERS’ CAPITAL Liabilities Accounts payable $ $ Payable to affiliate — Total liabilities Investors in applicant status Members’ capital Members’ capital, subject to redemption, net Managers’ capital, net Total members’ capital Total liabilities, investors in applicant status and members’ capital $ $ The accompanying notes are an integral part of these financial statements. 3 REDWOOD MORTGAGE INVESTORS IX, LLC Statements of Income For the Three Months Ended March 31, 2014 and 2013 (unaudited) Three Months Ended March 31, Revenues Interest income Loans, net $ $ Imputed interest on formation loan Total interest income Interest expense – amortization of discount on formation loan Net interest income Late fees Other 49 Total revenues, net Provision for loan losses — — Operating expenses Mortgage servicing fees Asset management fees — — Costs through RMC Professional services Other Total operating expenses Net income $ $ Net income Managers (1%) $ $ Members (99%) $ $ Net income per $1,000 invested by members for entire period $ 13 $ 14 The accompanying notes are an integral part of these financial statements. 4 REDWOOD MORTGAGE INVESTORS IX, LLC Statements of Changes in Members’ Capital For the Three Months Ended March 31, 2014 (unaudited) Members Investors In Unallocated Applicant Syndication Formation Status Capital Costs Loan Capital, net Balances at December 31, 2013 $ $ $ ) $ ) $ Contributions on application — Contributions admitted to members' capital ) — — Premiums paid on application by RMC — Premiums admitted to members' capital — Net income — — — Earnings distributed to members — ) — — ) Earnings distributed used in DRIP — — — Member's redemptions — Formation loan funding — — — ) ) Formation loan payments received — Syndication costs incurred — — ) — ) Early withdrawal penalties — Balances at March 31, 2014 $ $ $ ) $ ) $ Managers Unallocated Total Syndication Members’ Capital Costs Capital, net Capital Balances at December 31, 2013 $ $ ) $ $ Contributions on application — Contributions admitted to members' capital — Premiums paid on application by RMC — Premiums admitted to members' capital — Net income — Earnings distributed to members — — — ) Earnings distributed used in DRIP — — — Members’ redemptions — Formation loan funding — — — ) Formation loan payments received — Syndication costs incurred — ) ) ) Early withdrawal penalties — Balances at March 31, 2014 $ $ ) $ $ The accompanying notes are an integral part of these financial statements. 5 REDWOOD MORTGAGE INVESTORS IX, LLC Statements of Cash Flows For the Three Months Ended March 31, 2014 and 2013 (unaudited) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities Amortization of loan origination fees Interest income, imputed on formation loan ) ) Amortization of discount on formation loan Change in operating assets and liabilities Accrued interest ) ) Advances — ) Receivable from affiliate ) Prepaid Expenses — Loan administration fees ) ) Accounts payable ) Payable to affiliate ) Net cash provided by (used in) operating activities Cash flows from investing activities Loans funded ) ) Loans acquired from affiliates ) ) Principal collected on loans Net cash provided by (used in) investing activities ) ) Cash flows from financing activities Contributions by member applicants Members’ withdrawals ) ) Syndication costs paid, net ) ) Formation loan, funding ) ) Formation loan, collections — — Net cash provided by (used in) financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of quarter $ $ The accompanying notes are an integral part of these financial statements. 6 REDWOOD MORTGAGE INVESTORS IX, LLC Notes to Financial Statements March 31, 2014 (unaudited) NOTE 1 – ORGANIZATION AND GENERAL In the opinion of the managers, the accompanying unaudited financial statements contain all adjustments, consisting of normal, recurring adjustments, necessary to present fairly the financial information included therein. These financial statements should be read in conjunction with the audited financial statements included in the company’s Form 10-K for the fiscal year ended December 31, 2013 filed with the Securities and Exchange Commission (SEC). The results of operations for the three month period ended March 31, 2014 are not necessarily indicative of the operating results to be expected for the full year. Redwood Mortgage Investors IX, LLC (the company) is a Delaware limited liability company formed in October 2008 to make loans secured primarily by first and second deeds of trust on California real estate. Redwood Mortgage Corp. (RMC) and its wholly-owned subsidiary Gymno LLC (Gymno) are the managers of the company. The mortgage loans the company invests in are arranged and are generally serviced by RMC. The managers are solely responsible for managing the business and affairs of the company, subject to the voting rights of the members on specified matters. Any one of the managers acting alone has the power and authority to act for and bind the company. The rights, duties and powers of the managers and members of the company are governed by the company’s operating agreement and the Delaware Limited Liability Company Act. The managers are solely responsible for managing the business and affairs of the company, subject to the voting rights of the members on specified matters.Any one of the managers acting alone has the power and authority to act for and bind the company. Members representing a majority of the outstanding units may, without the concurrence of the managers, vote to: (i) dissolve the company, (ii) amend the operating agreement, subject to certain limitations, (iii) approve or disapprove the sale of all or substantially all of the assets of the company or (iv) remove or replace one or all of the managers. The description of the company's operating agreement contained in these financial statements provides only general information. A majority in interest of the members is required to elect a new manager to continue the company business after a manager ceases to be a manager due to its withdrawal. Profits and losses are allocated among the members according to their respective capital accounts monthly after 1% of the profits and losses are allocated to the managers. The allocation to the managers (combined) may not exceed 1%. The monthly results are subject to subsequent adjustment as a result of quarterly and year-end accounting and reporting. Members may elect to have all or a portion of their monthly distributions reinvested in additional units, subject to the availability of units under the distribution reinvestment plan (DRIP). Members may withdraw from the distribution reinvestment plan with written notice. No provision for federal and state income taxes (other than an $800 state minimum tax) is made in the financial statements since income taxes are the obligation of the members if and when income taxes apply. Investors should not expect the company to provide tax benefits of the type commonly associated with limited liability company tax shelter investments. There are substantial restrictions on transferability of units and accordingly an investment in the company is non-liquid. Members have no right to withdraw from the company or to obtain the return of their capital account for at least one year from the date of purchase of units. In order to provide a certain degree of liquidity, we have adopted a unit redemption program, whereby after the one year period, a member may redeem all or part of their units, subject to certain limitations. The description of the company's operating agreement contained in these financial statements provides only general information. Members should refer to the company's operating agreement for a more complete description of the provisions. 7 REDWOOD MORTGAGE INVESTORS IX, LLC Notes to Financial Statements March 31, 2014 (unaudited) NOTE 1 – ORGANIZATION AND GENERAL (continued) Distribution reinvestment plan Members may elect to have all or a portion of their monthly distributions reinvested in additional units, subject to the availability of units under the distribution reinvestment plan. Members may withdraw from the distribution reinvestment plan with written notice. Liquidity and unit redemption program There are substantial restrictions on transferability of company units and accordingly an investment in the company is non-liquid. There is no public or secondary market for the units and none is expected to develop. Members have no right to withdraw from the company or to obtain the return of their capital account for at least one year from the date of purchase of units. In order to provide a certain degree of liquidity, after the one year period, a member may redeem all or part of their units, subject to certain limitations. The price paid for redeemed units will be based on the lesser of the purchase price paid by the redeeming member or the member's capital account balance as of the date of each redemption payment. Redemption value will be calculated as follows: · For redemptions beginning after one year (but before two years) 92% of purchase price or 92% of the capital account balance, whichever is less; · For redemptions beginning after two years (but before three years) 94% of purchase price or 94% of the capital account balance, whichever is less; · For redemptions beginning after three years (but before four years) 96% of purchase price or 96% of the capital account balance, whichever is less; · For redemptions beginning after four years (but before five years) 98% of purchase price or 98% of the capital account balance, whichever is less; · For redemptions beginning after five years, 100% of purchase price or 100% of the capital account balance, whichever is less. The company will attempt to redeem units quarterly, subject to certain limitations. Notwithstanding the foregoing, with respect to any redemption, the number of units that may be redeemed per quarter per individual member will be subject to a maximum of the greater of 100,000 units or 25% of the member's units outstanding. For redemption requests requiring more than one quarter to fully redeem, the percentage discount amount that applies when the redemption payments begin will continue to apply throughout the entire redemption period and will apply to all units covered by such redemption request regardless of when the final redemption payment is made. The company will not establish a reserve from which to fund redemptions. The company's capacity to redeem member units upon request is restricted to the availability of company cash flow. The company will not, in any calendar year, redeem more than 5% of the weighted average number of units outstanding during the twelve month period immediately prior to the date of the redemption. Offering and proceeds The company filed with the SEC a second registration statement (on Form S-11), which was declared effective in December 2012 that in substance extended the offering of member units past the sunset date of the registration of the initial public offering, which was filed in November 2008. The December 2012 registration offers up to 150,000,000 units of the company’s membership interests to the public and 37,500,000 units to its members pursuant to its distribution reinvestment plan. 8 REDWOOD MORTGAGE INVESTORS IX, LLC Notes to Financial Statements March 31, 2014 (unaudited) NOTE 1 – ORGANIZATION AND GENERAL (continued) Offering and proceeds (continued) The following summarizes the status of all offering proceeds, at $1 per unit, as of March 31, 2014. • Proceeds from investors in applicant status (later accepted by the managers): $ 17,487,119 • Proceeds under our distribution reinvestment plan from electing members: $ 1,329,769 • Proceeds from premiums paid by RMC: $ 132,034 • Total proceeds from units sold in the offerings: $ 18,948,922 If a member acquired their units through an unsolicited sale, their capital account will be credited with their capital contribution plus the amount of the sales commissions, if any, paid by Redwood Mortgage Corp. that are specially allocated to the member. Contributed capital The managers – between them - are required to contribute to capital 1/10 of 1% of the aggregate capital accounts of the members. Managers' interest If a manager is removed, withdrawn or is terminated, the company will pay to the manager all amounts then accrued and owing to the manager. Additionally, the company will terminate the manager's interest in the company's profits, losses, distributions and capital by payment of an amount in cash equal to the then present fair value of such interest. Syndication costs The company ultimately bears its own syndication costs including all expenses incurred in connection with the start-up of the company or ongoing offering of the units, including legal and accounting fees, printing, mailing, distribution costs, filing fees, reimbursements to participating broker-dealers for due diligence expenses, reimbursements for training and education meetings for associated persons of a FINRA member, and marketing reallowances of up to 1% of gross offering proceeds (sale of units, excluding DRIP and premium units) but excluding certain sales commissions paid by RMC, principally to broker dealers. Syndication costs are charged against members’ capital and are allocated to individual members consistent with the company's operating agreement. RMC is advancing these costs on behalf of the company. Having sold the minimum of 1,000,000 units, the company became obligated to reimburse RMC for syndication costs up to an amount equal to 4.5% of gross primary offering proceeds, until RMC is repaid in full, and then the company will pay any additional costs directly. The syndication costs are substantially front-ended, and RMC is reimbursed for these expenses quarterly up to 4.5% of the cumulative-to-date gross offering proceeds. Sales commissions - formation loans Sales commissions are paid to the broker dealers by RMC, and are not paid directly by the company out of the offering proceeds. The company loans to RMC, one of the managers, amounts to pay all sales commissions to broker dealers for sales of member interests and amounts payable in connection with unsolicited orders. This loan is unsecured and non-interest bearing and is referred to as the “formation loan.” During the offering period, RMC will repay annually, one tenth of the principal balance of the formation loan as of December 31 of the prior year. Upon completion of the offering, the formation loan will be amortized over 10 years and repaid in 10 equal annual installments. The formation loan has been deducted from members’ capital in the balance sheets. As amounts are received from RMC as payments on the loan, the deduction from capital will be reduced. Interest has been imputed at the market rate of interest in effect at the end of each quarter for the new additions to the loan. If the managers are removed and RMC is no longer receiving payments for services rendered, the formation loan is forgiven. 9 REDWOOD MORTGAGE INVESTORS IX, LLC Notes to Financial Statements March 31, 2014 (unaudited) NOTE 1 – ORGANIZATION AND GENERAL (continued) Income taxes and Members’ capital – tax basis Income taxes – federal and state – are the obligation of the members, if and when taxes apply, other than for the minimum annual California franchise tax paid by the company. Members’ capital reconciliation A reconciliation of members’ capital in the financial statements to the tax basis of company capital is presented in the following table. March 31, December 31, Members’ capital - financial statements $ $ Unallocated syndication costs Allowance for loan losses — — Formation loans receivable Members’ capital - tax basis $ $ Term of the Company The company is scheduled to terminate in 2028, unless sooner terminated as provided in the operating agreement. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Management estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (GAAP) requires management to make estimates and assumptions about the reported amounts of assets and liabilities, and disclosures of contingent assets and liabilities, at the dates of the financial statements and the reported amounts of revenues and expenses during the reported periods. Such estimates relate principally to the determination of the allowance for loan losses, including, when applicable, the valuation of impaired loans, (which itself requires determining the fair value of the collateral). Actual results could differ significantly from these estimates. - Fair Value Estimates GAAP defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date (i.e. the balance sheet date). An orderly transaction is a transaction that assumes exposure to the market for a period prior to the measurement date to allow for marketing activities that are usual and customary for transactions involving such assets and liabilities; it is not a forced transaction.Market participants are buyers and sellers in the principal market that are (i) independent, (ii) knowledgeable, (iii) able to transact and (iv) willing to transact. 10 REDWOOD MORTGAGE INVESTORS IX, LLC Notes to Financial Statements March 31, 2014 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) - Fair Value Estimates (continued) Fair values of assets and liabilities are determined based on the fair value hierarchy established in GAAP. The hierarchy is comprised of three levels of inputs to be used: - Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities that the company has the ability to access at the measurement date. An active market is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. - Level 2 inputs are inputs other than quoted prices that are observable for the asset or liability, either directly or indirectly. - Level 3 inputs are unobservable inputs for the asset or liability. Unobservable inputs reflect the company’s own assumptions about the assumptions market participants would use in pricing the asset or liability (including assumptions about risk). Unobservable inputs are developed based on the best information available in the circumstances and may include the company’s own data. For secured loans, the collaterals’ fair values are reviewed quarterly and the protective equity for each loan is computed. As used herein, “protective equity” is the arithmetic difference between the fair value of the collateral, net of any senior liens, and the loan balance, where “loan balance” is the sum of the unpaid principal, advances and the recorded interest thereon. This computation is done for each loan (whether performing or designated impaired). The fair value of the collateral is determined by exercise of judgment based on management’s experience informed by appraisals (by licensed appraisers), brokers’ opinion of values, and publicly available information on in-market transactions.These sources would be considered Level 2 inputs. Appraisals of commercial real property generally present three approaches to estimating value:1) market-comparables or sales approach; 2) cost to replace and 3) capitalized cash flows or investment approach. These approaches may or may not result in a common, single value. The market-comparables approach may yield several different values depending on certain basic assumptions, such as, determining highest and best use (which may or may not be the current use); determining the condition (e.g. as-is, when-completed, or for land when-entitled); and determining the unit of value (e.g. as a series of individual unit sales or as a bulk disposition). Management has the requisite familiarity with the markets it lends in generally and of the properties lent on specifically to analyze sales-comparables and assess their suitability/applicability. Management is acquainted with market participants – investors, developers, brokers, lenders – that are useful, relevant secondary sources of data and information regarding valuation and valuation variability. These secondary sources may have familiarity with and perspectives on pending transactions, successful strategies to optimize value, and the history and details of specific properties – on and off the market – that enhance the process and analysis that is particularly and principally germane to establishing value for property types – or individual properties that – do not transact regularly and/or would not qualify for traditional (e.g. bank) financing. - Allowance for loan losses Loans and the related advances and accrued interest are analyzed on a quarterly basis for ultimate recoverability. Delinquencies are identified and followed as part of the loan system. Delinquencies are determined based upon contractual terms. If events and or changes in circumstances cause management to have serious doubts about the collectability of the payments of interest and principal in accordance with the loan agreement, a loan may be designated as impaired (impaired loans). Any subsequent payments on impaired loans are applied to late fees, then to the accrued interest, then to advances, and lastly to principal. 11 REDWOOD MORTGAGE INVESTORS IX, LLC Notes to Financial Statements March 31, 2014 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) - Allowance for loan losses (continued) Performing loans, are aggregated by the property type of the underlying collateral, and for each loan and for the total by property type, the amount of protective equity or amount of exposure to loss (i.e., the dollar amount of the deficiency of the fair value of the underlying collateral to the loan balance) is computed. For impaired loans, a provision is made for loan losses to adjust the allowance for loan losses to an amount considered by management to be adequate such that the net carrying amount (principal, plus advances, plus accrued interest less the specific allowance) is reduced to the estimated fair value of the related collateral, net of any senior loans and net of any costs to sell in arriving at net realizable value if planned disposition of the asset securing a loan is by way of sale. Based on its knowledge of the borrowers and their historical (and expected) performance, and the exposure to loss, management estimates an appropriate reserve by property type and for individual loans in the loan portfolio. Because the company is an asset-based lender, except as to certain consumer loans, and because specific regions, neighborhoods and even properties within the same neighborhoods, vary significantly as to real estate values and transaction activity, general market trends, which may be indicative of a change in the risk of a loss, and a borrower’s credit worthiness are secondary to the condition of the property, the property type and the neighborhood/region in which the property is located. The company charges off uncollectible loans and related receivables directly to the allowance account once it is determined the full amount is not collectible. - Performance Estimates Since inception through March 31, 2014, the company has distributed cash of $3,047,791(which includes $1,329,769 reinvested in DRIP units) to the members, based upon the managers’ projections of net income using several variables which included but were not limited to, an average rate of return for the loan portfolio, turnover rate of the loan portfolio, and the availability of quality loans for investment. The company’s net income, applicable to members, during this period has been $2,386,672. Provided the company becomes and remains fully invested in quality mortgage loans, this difference of $661,119 is expected to diminish in 2014, and be eliminated in future years. Cash and cash equivalents The company considers all highly liquid financial instruments with maturities of three months or less at the time of purchase to be cash equivalents. Periodically, company cash balances in banks exceed federally insured limits. Loans and interest income Loans generally are stated at the unpaid principal balance (principal). Management has discretion to pay amounts (advances) to third parties on behalf of borrowers to protect the company’s interest in the loan. Advances include, but are not limited to, the payment of interest and principal on a senior lien to prevent foreclosure by the senior lien holder, property taxes, insurance premiums, and attorney fees. Advances generally are stated at the amount paid out on the borrower's behalf and any accrued interest on the amount paid out, until repaid by the borrower. The company may fund a specific loan origination net of an interest reserve to ensure timely interest payments at the inception (one to two years) of the loan. As monthly interest payments become due, the company funds the payments into the affiliated trust account. In the event of an early loan payoff, any unapplied interest reserves would be first applied to any accrued but unpaid interest and then as a reduction to the principal. 12 REDWOOD MORTGAGE INVESTORS IX, LLC Notes to Financial Statements March 31, 2014 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Loans and interest income (continued) From time to time, the company negotiates and enters into loan modifications with borrowers whose loans are delinquent. If the loan modification results in a significant reduction in the cash flow compared to the original note, the modification is deemed a troubled debt restructuring and a loss is recognized. In the normal course of the company’s operations, loans that mature may be renewed at then current market rates and terms for new loans. Such renewals are not designated as impaired, unless the matured loan was previously designated as impaired. Interest is accrued daily based on the principal of the loans. An impaired loan continues to accrue as long as the loan is in the process of collection and is considered to be well-secured. Loans are placed on non-accrual status at the earlier of management’s determination that the primary source of repayment will come from the foreclosure and subsequent sale of the collateral securing the loan (which usually occurs when a notice of sale is filed) or when the loan is no longer considered well-secured. When a loan is placed on non-accrual status, the accrual of interest is discontinued; however, previously recorded interest is not reversed. A loan may return to accrual status when all delinquent interest and principal payments become current in accordance with the terms of the loan agreement. Loan administration fees are capitalized and amortized over the life of the loan on a straight-line method which approximates the effective interest method. Net income per $1,000 invested Amounts reflected in the statements of income as net income per $1,000 invested by members for the entire period are amounts allocated to members who had their investment throughout the period. Individual income is allocated each month based on the members’ pro rata share of members’ capital. Because the net income (loss) percentage may vary from month to month, amounts per $1,000 will vary for those individuals who made or withdrew investments during the period, or select other options. Recently issued accounting pronouncements There are no recently effective or issued but not yet effective accounting pronouncements which would have a material effect on the company’s reported financial position or results of operations. NOTE 3 – MANAGERS AND OTHER RELATED PARTIES The managers are allocated one percent of the profits and losses, which amounted to $2,018 and $2,238 for the three months ended, March 31, 2014 and 2013, respectively. 13 REDWOOD MORTGAGE INVESTORS IX, LLC Notes to Financial Statements March 31, 2014 (unaudited) NOTE 3 – MANAGERS AND OTHER RELATED PARTIES (continued) Formation loan Formation loan transactions are presented in the following table for the three months ended March 31, 2014 and from inception to March 31, 2014. Three months Ended Since Inception Member contributions to date $ 720,650 $ 18,152,119 Balance, beginning of period $ 972,603 $ — Formation loan made 65,961 1,270,648 Unamortized discount on formation loan (18,650 ) (143,172 ) Formation loan made, net 1,019,914 1,127,476 Repayments received from RMC — (229,297 ) Early withdrawal penalties applied — (2,787) Formation loan, net 1,019,914 895,392 Unamortized discount on imputed interest 18,650 143,172 Balance, March 31, 2014 $ 1,038,564 $ 1,038,564 The formation loan has been deducted from members’ capital in the balance sheets. As amounts are collected from RMC, the deduction from capital will be reduced. Interest has been imputed at the market rate of interest in effect at the end of each quarter for the new additions to the loan. If the managers are removed and RMC is no longer receiving payments for services rendered, the formation loan is forgiven. The future minimum payments on the formation loan are presented in the following table ($ in thousands). $ Thereafter Total $ RMC is required to repay the formation loan. During the offering period, RMC will repay annually, one tenth of the principal balance of the formation loan as of December 31 of the prior year. Upon completion of the offering, the formation loan will be amortized over 10 years and repaid in 10 equal annual installments. The following commissions and fees are paid by the borrowers. - Brokerage commissions, loan originations For fees in connection with the review, selection, evaluation, negotiation and extension of loans, RMC may collect a loan brokerage commission that is expected to range from approximately 2% to 5% of the principal amount of each loan made during the year. Total loan brokerage commissions are limited to an amount not to exceed 4% of the total company assets per year. The loan brokerage commissions are paid by the borrowers, and thus, are not an expense of the company. Loan brokerage commissions paid by the borrowers were $52,701 and $28,540 for the three months ended March 31, 2014 and 2013, respectively. 14 REDWOOD MORTGAGE INVESTORS IX, LLC Notes to Financial Statements March 31, 2014 (unaudited) NOTE 3 – MANAGERS AND OTHER RELATED PARTIES (continued) - Other fees RMC or Gymno will receive fees for processing, notary, document preparation, credit investigation, reconveyance, and other mortgage related fees. The amounts received are customary for comparable services in the geographic area where the property securing the loan is located, payable solely by the borrower and not by the company. These fees $8,319 and $8,313 for the three months ended March 31, 2014 and 2013, respectively. The following fees are paid by the company. - Loan administrative fees RMC will receive a loan administrative fee in an amount up to 1% of the principal amount of each new loan originated or acquired on the company's behalf by RMC for services rendered in connection with the selection and underwriting of potential loans. Such fees are payable by the company upon the closing of each loan. Loan administration fees incurred and paid by the company to RMC were approximately $30,878 and $40,646 (includes $2,830 related to a loan funded in 2012) for the three months ended March 31, 2014 and 2013, respectively. - Mortgage servicing fees RMC earns mortgage servicing fees from the company of up to one-quarter of one percent (0.25%) annually of the unpaid principal of the loan portfolio or such lesser amount as is reasonable and customary in the geographic area where the property securing the mortgage is located. RMC is entitled to receive these fees regardless of whether specific mortgage payments are collected. The mortgage servicing fees are accrued monthly on all loans. Remittance to RMC is made monthly unless the loan has been assigned a specific loss reserve, at which point remittance is deferred until the specific loss reserve is no longer required, or the property has been acquired by the company. RMC, in its sole discretion, may elect to accept less than the maximum amount of the mortgage servicing fee to enhance the earnings of the company. An increase or decrease in this fee within the limits set by the operating agreement directly affects the yield to the members. Mortgage servicing fees incurred and paid were $9,013 and $7,607 for the three months ended March 31, 2014 and 2013, respectively. - Asset management fees The managers are entitled to receive a monthly asset management fee for managing the company's portfolio and operations in an amount up to three-quarters of one percent (0.75%) annually of the portion of the capital originally committed to investment in mortgages, not including leverage, and including up to 2% of working capital reserves. This amount will be recomputed annually after the second full year of operations by subtracting from the then fair value of the company’s loans plus working capital reserves, an amount equal to the outstanding debt. The managers, in their sole discretion, may elect to accept less than the maximum amount of the asset management fee to enhance the earnings of the company. For the three months ended March 31, 2014 and 2013, the managers have waived the entire asset management fee due to them. An increase or decrease in this fee within the limits set by the operating agreement directly affects the yield to the members. There is no assurance the managers will decrease or waive these fees in the future. The decision to waive fees and the amount, if any, to be waived, is made by the managers in their sole discretion. 15 REDWOOD MORTGAGE INVESTORS IX, LLC Notes to Financial Statements March 31, 2014 (unaudited) NOTE 3 – MANAGERS AND OTHER RELATED PARTIES (continued) - Asset management fees (continued) Asset management fees paid to the managers are presented in the following table for the three months ended March 31. Maximum chargeable by the managers $ $ Waived by the managers (34,263 ) (29,725 ) Charged $
